UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 24, 2013 Umax Group Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-174334 99-0364796 (Commission File Number) (IRS Employer Identification No.) 3923 West 6 th Street Ste. 312 Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (213) 381-6627 (Registrant’s Telephone Number,Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 - MATTERS RELATED TO ACCOUNTANTS & FINANCIAL STATEMENTS Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On December 24, 2013 the Company filed its quarterly report on Form 10Q for the period ended October 31, 2013 with the United States Securities and Exchange Commission. This filing was consummated without the consent of the Company’s independent public accountants. The Company’s independent public accountants had identified errors in the draft interim consolidated financial statements presented to them by the Company for their review. The Company’s independent public accountants were never provided with revised interim consolidated financial statements to complete their review of the interim consolidated financial statements included in the quarterly report on Form 10-Q using professional standards and procedures conducted for such reviews, as established by generally accepted auditing standards. Therefore, the Company’s management and the independent registered public accountants have determined that the previously issued consolidated financial statements included in our quarterly report on Form 10-Q for the period ended October 31, 2013 should not be relied upon. The Company’s independent public accountants became aware that the Company had filed the Company filed its quarterly report on Form 10Q for the period ended October 31, 2013 with the United States Securities and Exchange Commission without its consent on January 24, 2014. On January 24, 2014, the Company’s independent public accountants for the Company advised the Company of the insufficiency of the filing and requested it be amended. SECTION 9 FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits None. (d) Exhibits. The following is a complete list of exhibits filed as part of this Report. Exhibit numbers correspond to the numbers in the exhibit table of Item 601 of Regulation S-K. Exhibit No.
